Citation Nr: 0026056	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  00-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

Entitlement to payment for unauthorized dental services from 
August 18, 1999 through November 5, 1999.  

(Whether the disability rating for the veteran's service-
connected carcinoma of the supraglottis (epiglottis) was 
properly reduced from 100 percent to 80 percent, effective 
from March 1, 2000, is the subject of a separate decision). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
July 1975.

This matter arises from a November 1998 administrative 
decision by the Chief of Medical Administration Service from 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota.  The veteran 
appealed the decision and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran is entitled to outpatient dental treatment on 
the basis of his total compensation rating due to individual 
unemployability.

2.  The veteran's failure to obtain prior authorization for 
dental treatment from August 1998 through November 1998 
precludes VA payment or reimbursement for services provided 
as the was no evidence of a medical emergency. 


CONCLUSION OF LAW

The veteran is not entitled to payment or reimbursement for 
dental treatment performed by a fee dentist from August 18, 
1998 through November 5, 1998.  38 U.S.C.A. §§ 1712(a)(1)(G); 
1728 (West 1991 & Supp. 2000); 38 C.F.R. §§ 17.120; 17.161 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, the Board finds that the 
veteran has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts regarding the claim 
have been properly developed.

The record reflects that the veteran was granted a total 
compensation rating due to individual unemployability based 
upon service-connected disability effective December 5, 1994.  
He was diagnosed with carcinoma of the supraglottis in 
November 1997, and was granted service connection effective 
from the date of diagnosis.  He was treated with radiation 
therapy for his carcinoma through February 1998.  In August 
1998, the VA provided the veteran with a dental authorization 
form for an examination and X-rays.  In November 1998, the 
veteran's dentist returned the form with a description of 
services to include extractions and a lower partial.  The 
Chief of Medical Administration Services at the VARO issued a 
determination in November 1998 denying payment for the dental 
services that were not preauthorized.  

The veteran substantively appealed the RO's determination and 
submitted a statement indicating the necessity of his dental 
treatment.  He reported that subsequent to the radiation 
therapy, his teeth broke off in pieces and it was necessary 
for him to begin dental treatment.  He also explained that he 
misplaced the authorization form during this time as he was 
in the process of moving to be closer to the medical facility 
where he was being treated for his cancer.  

At the outset, the Board notes that although the December 
1999 statement of the case referenced the incorrect citations 
for the regulatory provisions applicable to the veteran's 
claim, a remand to cure such a procedural defect and to issue 
a corrected statement of the case is unnecessary.  The 
changes to the regulations were not substantive but in 
essence were redesignations from 38 C.F.R. § 17.80 to 
38 C.F.R. § 120 in May 1996.  Thus, as the veteran was 
appropriately informed of the substance of the law, there has 
been no prejudice to him and a remand is not warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

The Board notes initially, that the veteran's eligibility for 
outpatient dental treatment is not in question.  By virtue of 
the veteran's entitlement to a 100 percent rating by reason 
of individual unemployability, he may be authorized for 
outpatient dental treatment.  38 U.S.C.A. § 1712(a)(1)(G); 
38 C.F.R. §§ 17.93, 17.161(h).  VA statutes and regulations 
providing for medical treatment benefits to veterans 
contemplate that, generally, preauthorization will be 
obtained for treatment prior to obtaining services.  However, 
there are also legal criteria which permit the VA to assume 
financial responsibility for medical expenses incurred by 
veterans without preauthorization in certain specific 
situations.  

The pertinent provisions of the applicable statute and 
regulation provide that reimbursement of the expenses of 
medical services, not previously authorized may be paid on 
the basis of a claim timely filed, under the following 
circumstances: For veterans with service-connected 
disabilities, when care and services not previously 
authorized were rendered to a veteran in need of such care or 
services, for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; and there was a medical emergency of 
such nature that delay would have been hazardous to life or 
death, and VA or other federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 1721.

The RO denied the veteran's claim on the basis that he was 
only entitled to an examination and X-rays and that he failed 
to seek preauthorization for additional treatment.  While the 
veteran submitted a statement that certainly presents his 
circumstances in a light that the Board has great sympathy 
for, the law is, never-the-less, controlling, and the VA must 
deny the veteran's claim.  When the law is clear, as in this 
case, there is no other option but to apply the plain meaning 
of the statute.  See Sabonis v. Brown, 6 Vet. App. 426, 429 
(1994).  
Although both of the regulatory provisions at issue here 
contain the operational word "may," which allows the VA to 
exercise some discretion, the specific circumstances 
described by law are not present in this situation as there  
was no evidence that the veteran's dental treatment was so 
emergent that delay would have been hazardous to life or 
death.  Moreover, the treatment was provided over a course of 
three months, further indication that, although the treatment 
may have been required, it was not in the nature of an 
emergency.

Accordingly, as the veteran does not meet all of the required 
criteria to establish basic eligibility for reimbursement or 
payment of unauthorized dental treatment, the claim must be 
denied as a matter of law.   

As there is no proximate balance of positive and negative 
evidence with respect to any material issue, there is no 
reasonable doubt to be resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to payment for unauthorized dental services from 
August 18, 1999 through November 5, 1999, is denied.




		
	BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 5 -


- 1 -


